Appeal from an order of the Family Court, Queens County, dated April 10, 1978 which, upon a fact-finding adjudication that the appellant is a juvenile delinquent, placed him with the Division for Youth, Title III, for a period not to exceed 18 months. Order reversed, on the law, without costs or disbursements, and proceeding remanded to the Family Court, Queens County, for a de novo dispositional hearing and determination. The appellant argues and the respondent correctly concedes that the dispositional hearing in this case did not comply with the provisions of the Family Court Act. Therefore, a new dispositional hearing is required. Because of our decision in this case, we have not considered the other issues raised by the appellant. Latham, J. P., Titone, Margett and Hawkins, JJ., concur.